FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments to the Specification have overcome each objection to the Specification made in the non-final office action of 4/20/2022. Applicant’s amendments to claims 1 and 2 have overcome each 35 USC 112 rejection made in the non-final office action of 4/20/2022. 
Response to Arguments
	In response to Applicant’s arguments, new grounds of rejection have been set forth wherein the reference of Crews (US 7959071 B1) is replaced with Crews et al. (US 8146801 B1) which has a shared inventor. 
	Applicant argues: 
Thus, Maguire discloses the group of UV light source(s) 7105, the UV light on/off timer control units 7120, UV bulb inverters 7108 that pmvers the UV light source, and all other related components to be mounted on the currencv drawer casing 7100, and not coupled to at least one of the upper and lower selection modules, the cassette outlet, the money cassettes, the belt or band system, and the money inlet sections, as claimed in claim l.
Further as disclsoed in FIG. 7 of Maguire, the UV light source(s) 6105 is mounted on the UV light source mounting plate 6107. in para [0067], the UV light source mounting plate 6107 can be of equal width and length with that of the currency drawer 6200 such that uniform exposure of all commerce media in the currency drawer 6200 to the UV light can occur for sterilization. Thus, Maguire sterilization occurs only in the currency drawer 6200 and not along the path of travel of the money in the ATM, as claimed in claim 1.
Further, Maguire further discloses fan assisted sanitizing along with the combination with the UV light source(s). As already discussed above regarding the problems related to fan assisted sanitizing, Maguire also carries same related problem.
Therefore, Crews in view Maguire fails to disclose regarding the pulsed light system that it is coupled to at least one of the upper and lower selection modules, the cassette outlet, the money cassettes. the belt or band system, and the money inlet sections, laying between the path of travel of the money to generate pulsed light to be applied to the money along the path of travel to generate
pulsed light to be applied to the money along the path of travel of the money within the ATM, as claimed in claim 1. Additionally, Crews in view Maguire also fails to discloses about the UV-C beams which are generated in the money cassettes, the cassette outlet, the belt or band system where the light source is placed with the pulsed light system and where the power source is placed within an empty space in the ATM.
	Examiner respectfully disagrees. Maguire teaches positioning UV radiation sources above where currency is located in order to disinfect it and therefore, in the broadest reasonable interpretation, it would be obvious to position UV radiation sources in proximity to where money is located in any device, since UV light would reach the money regardless or whether or not it is located on a path of travel or not. In other words, the money would still be irradiated regardless of whether or not it is moving while it is exposed to UV light. Furthermore, the instant claim teaches the money cassettes as one possible location for a source of UV light. In the broadest reasonable interpretation, a money cassette is interpreted to simply mean a case that contains money, such that Maguire can be interpreted to teach a money cassette (Fig. 6), and Crews has four money cassettes (44, 46, 48, and 50). Therefore, it would also be obvious to place UV light sources in a money cassette for the purpose of disinfecting money. 
	However, in the interest of advancing prosecution, Porchia is instead used to modify the new primary reference of Crews et al. to have UV light sources in its belt or band system, since Porchia has UV light sources over money that is in a path of travel (Fig. 2). 
	Concerning Porchia, Applicant argues:
In particular, in accordance with the examples of the figures, the apparatus l comprises a
couple of cylindrical UV lamps 9, housed in the first half-shell 3. and a couple of cylindrical UV lamps 9, housed in the half-shell 4, in practice positioned over and under the path 7 respectively. As evident, UV lamps 9 is coupled to the first half-shell 3 and not with the components of the ATM, as claimed in amended claim 1.
Therefore, PORCHIA also fails to disclose about the limitation that the pulsed light system
is coupled to at least one of the upper and lower selection modules, the cassette outlet the money
cassettes, the belt or band system, and the money inlet sections, laying between the path of travel of
the money to generate pulsed light to be applied to the money along the path of travel, along with
other limitation as discussed above.
	Once again, Examiner respectfully submits that the modification is made with the motivation of providing UV light in proximity to a location where money is present, which is applicable to a wide variety of contexts. It is applicable in the context of Crews et al., absent a teaching to the contrary, and a modification to Crews et al. (which teaches an ATM) to have a UV light in proximity to a location where money is present would naturally mean that the UV light is coupled to the components of an ATM. Furthermore, as noted in the Porchia modification made in the rejection to claim 1, Porchia also teaches using the system in the context of an ATM (pg. 15 lines 3-6: therefore, is adapted to be used in any commercial shop or activity wherein banknote payment operations are provided, as well as to be installed at automated teller machines with banknotes payment or withdrawal) in which case the components of the system of Porchia that the UV lights are attached to could be read on as components of an ATM.
	Concerning Mass et al., Applicant argues 
Further, Mass also fails to disclose about the above limitation of claim 1 as discussed, and
merely discuss about a surface or fluid treatment with pulsed ultraviolet light to inactivate
microorganisms from such surface or fluid. Additionally, Mass also fails to disclose about the
limitation as underlined:
	“ ... transfer energy received from the power source, for generating pulsed light
enriched with UV-C beams, to the light source by taking the energy to the inductor
after the energy is stored in the storing capacitor during a first predetermined period
of time;
applv the produced UV-C beams to the entire path of travel of the money within
a second predetermined period of time, wherein the second predetermined period of
time is shorter than the first predetermined period of time of storing the energy. "
	Mass et al. teaches using pulsed UV-C beams for general disinfection of any surface, and thus, this technique can be applied to any target for disinfection that has a surface, which includes money, absent any teaching to the contrary. The new limitations concerning the first and second predetermined periods of time are interpreted to be recitations of intended use, as further explained in the new grounds of rejection to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. (US 8146801 B1) in view of Porchia (provided in Applicant’s IDS of 9/10/2021), Maguire (US 20130045133 A1) and Mass et al. (US 6054097 A). 
Regarding claim 1, Crews et al. teaches a system for inactivation of microorganism on money, the system comprising an Automated Teller Machine (ATM) (Fig. 1, abstract: A card actuated automated banking machine) defining a path of travel of the money, wherein the path of travel lies between an entry point and an exit point of the ATM (Fig. 3; Fig. 1: cash accepting opening 40, cash dispensing opening 38), the ATM having upper (Fig. 3: sheet handling mechanisms 234, 236, 238) and lower selection modules (Fig. 3: sheet handling mechanisms 240, 242, 244), a cassette outlet (Fig. 2: right edge of storage areas 222-232), money cassettes (Fig. 3: storage areas 22-238; Fig. 2 shows the storage areas 146 as enclosed containers), a belt or band system (Fig. 3: vertical transport 246, horizontal transport 248), and money inlet sections laying between the path of travel of the money (Fig. 2; C5L25-28: In some exemplary embodiments the picker mechanisms used may be similar to the picker mechanism 86 used to separate sheets from a stack in the cash acceptor mechanism 80)
but does not teach and a pulsed light system provided within the ATM and coupled to at least one of the upper and lower selection modules, the cassette outlet, the money cassettes, the belt or band system, and the money inlet sections laying between the path of travel of the money to generate pulsed light to be applied to the money along the path of travel. 
Porchia teaches a belt system for disinfecting banknotes (Fig. 2; abstract: The present invention relates to an apparatus (1) for the disinfection/sterilization and cleaning of banknotes), which could be used in the context of an ATM (pg. 15 lines 3-7: therefore, is adapted to be used in any commercial shop or activity wherein banknote payment operations are provided, as well as to be installed at automated teller machines with banknotes payment or withdrawal). The entire device is interpreted to be a belt system. Porchia teaches placing a UV radiation source over a belt for moving money in order to disinfect the money (Fig. 2: UV radiation source 9, abstract: The apparatus (1) has a hollow body including an inner wall that reflects and opposes inlet and outlet openings for banknotes. A path (7) is provided between the inlet and outlet openings inside the body. A handling unit is combined with the path for handling the banknotes from the inlet opening to the outlet opening. A disinfection/sterilization unit comprises a UV radiation source (9) arranged over and under the path. A cleaning unit comprises a brush (10) that is active along the path, where the path comprises a sliding bed for sliding the banknotes, pg. 12 line 9: a toothed belt)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crews, to have a UV light source coupled to its belt system so that UV sources are located above and below the belt so as to illuminate both sides of the money (wherein the walls directly adjacent to the belts 116 and 114 of Crews is interpreted to be part of the belt system), as taught by Porchia, in order to sterilize money within an ATM.
Crews modified by Porchia therefore teaches and one or more adjusted light source units but does not teach wherein the UV light source emits pulsed light, and does not teach the one or more pulsed light system having a power source, a storing capacitor, an inductor. 
Mass et al. teaches a pulsed light system producing sterilizing light that includes the UV-C light range, which is 200-280 nm (abstract: A method and apparatus for disinfecting material such as a fluid stream, (e.g., water) or various objects (e.g., packaging, fruits, vegetables) using a high temperature expanding plasma emission source (EPES lamp) to generate intense pulses of ultraviolet light primarily in the 200-400 nm range). The light can also enter a mode where it emits visible and infrared light (C5L23-29: The area to the left of bar 34 delimits the region where the UV operates in the photochemical mode, while the photothermal mode predominates to the right of bar 36. In the photothermal mode region organism kill effectiveness is dominated by the visible and infrared portion of the spectrum, not the UV portion).
In addition, it teaches a power source, wherein the power source feeds power into a capacitor and subsequently an inductor before reaching the UV lights (C7L14-19: Basically, simmer power supply 54 is an isolation transformer and rectifier with inductive current limiting and a filter capacitor. Preferably, there is a series inductor between the filter bank and the lamp that serves to provide a voltage boost as needed to keep EPES lamp 14 lit following each high current discharge).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lights of Crews modified by Porchia to be a pulsed light system that emits light in the range from 200-400 nm, the visible range, and the infrared range, as taught by Mass et al., as a substitute means for accomplishing the same goal of disinfection, and to further add a power source wherein the power source feeds power into a capacitor and subsequently an inductor before reaching the UV lights, as taught by Mass et al., in order to allow for a pulsed light delivery and to provide a voltage boost as needed to keep the lights lit following each high current discharge.
Crews modified by Porchia and Mass et al. therefore teaches
wherein the one more pulsed light system is configured to (the phrase “is configured to” is a recitation of intended use):
 transferring energy received from the power source for generating pulsed light enriched with UV-C beam to the light source by taking the same energy to the inductor after the energy is stored in the storing capacitor, during a first predetermined period of time, applying the produced UV-C beam to the entire path of travel of the money, within a second predetermined period of time, wherein the second predetermined period of time is shorter than the first predetermined period of time of storing the energy, (the limitations concerning the first and second predetermined periods of time follow the phrase “is configured” and is therefore a recitation of the intended use of an apparatus. For an apparatus claim, so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, the storing capacitor and UV light emitter can be wired to operate for a first and second predetermined period of time, respectively; similarly, the limitation concerning the UV-C light reaching the entire path of travel of the money is met by the prior art because the prior art structure also involves the UV light system being stored in the belt or band system and since light emitted from a source travels in all directions, a finite amount of UV light would reach the money along its entire path of travel) 
perform disinfection of both sides of the money while the money is travelling along the path of travel between the entry point and the exit point of the ATM and passes which here and/or passing here by the pulsed light system by means of sending the UV-C beams which are generated in the money cassettes, casette outlet, the belt or band system where the light source is placed with the pulsed light system,
but does not teach and where the power source is placed within an empty space in the ATM.
	Maguire teaches a money cassette that uses UV light for sanitizing money (abstract: More specifically, the invention generally relates to methods and apparatus for sterilizing commerce media using the germicidal properties of ultraviolet light, par. 7: In some embodiments, an apparatus can include an outer casing configured to substantially enclose an inner volume, an inner container configured to receive a paper currency). Specifically, it has UV lights positioned inside the ceiling of a currency drawer casing (Fig. 7: UV light sources 6105) wherein the UV lights are powered by a power supply in an empty space within the apparatus (Fig. 6: power supply 6500; par. 78: the conduction of power from power supply 6500 to activate the UV light source(s) 6105). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crews modified by Porchia and Mass et al. to have its power supply located inside an empty space of the system, as taught by Maguire, as one functional arrangement for powering UV lights in a money disinfection device. 
Regarding claim 2, Crews modified by Porchia, Mass et al., and Maguire teaches the system according to claim 1, as set forth above, and further teaches wherein one or more adjustable light source units is positioned on at least one of the upper and lower selection modules, the money outlet point, the belt system or band system (see Porchia modification made in rejection to claim 1) or the money inlet sections, within the money cassettes, an empty space at a side of the upper and lower selection modules within the ATM, wherein the light generated by one or more adjustable light source units comprises a wide spectrum of wavelengths from UV to infrared (see Mass et al. modification made in rejection to claim 1). 
Regarding claim 3, Crews modified by Porchia, Mass et al., and Maguire teaches system according to 1, as set forth above, and further teaches wherein the path of travel of the money between the entry point and the entry point of the ATM comprises transferring the money that exit from the money cassettes from the cassette outlet to a housing at the beginning of the belt or band system and collecting the money here (Fig. 3, C20L29-35: In the exemplary embodiment a vertically extending transport 246 is in operative connection with the picker mechanisms and a presenter mechanism 248. In operation of the machine the presenter mechanism is operative to receive sheets dispensed by the picker mechanisms and to move the sheets upward through the transport 246 to accumulate the sheets into a stack schematically indicated 250; NOTE: stack 250 reads on the housing) 
and then moving the money to an outlet entrance by means of the band system individually or collectively according to the model of the ATM and/or within the money cassettes of the ATM (2), (Fig. 3: presenter mechanism 248 is the band system, C20L35-40: After the desired sheets have been accumulated, the presenter mechanism is operative to move the stack toward the cash dispensing opening 38 while the controller is operative to open the cash dispensing gate 42. This enables the stack of sheets to be dispensed to a user of the machine; NOTE: horizontal transport 248 reads on the band system). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crews modified by Porchia, Mass et al., and Maguire, and in further view of La Porte et al. (US 20130063922 A1)
Regarding claim 4, Crews modified by Porchia, Mass et al., and Maguire teaches the system according to claim 1, and further teaches sensors that detect the presence of bills (C6L60-64: Positioned downstream of the stripping members 82 is a doubles detector 84. Doubles detector 84 may be a mechanical sensor, radiation sensor, sonic sensor or other type sensor that is suitable for determining if single or multiple notes have moved past the stripping member toward the transport) but does not teach further comprising one or more sensors to detect the money to activate the pulsed light system to disinfection of the money.
La Porte et al. teaches a sanitizing case that uses UV radiation to sterilize portable electronic devices (abstract, par. 15). It teaches turning on its sanitizing radiation when the device detects the presence of a target to be disinfected (par. 40: In some embodiments the controller 140 is configured to automatically activate the sanitizing module 110 in response to detecting a PED 101 within the enclosure 160. In some embodiments, the apparatus 100 comprises one or more sensors configured to determine whether a PED 101 is present within the enclosure 160). It also teaches software to accomplish this task (par. 23: The controller 140 may be communicatively coupled to the sanitizing module 110, power module 120, and the charging module 122. The controller 140 may be configured to control the operation of the sanitizing module 110 and/or charging module 122, which may comprise selectively activating and/or deactivating the sanitizing module 110 and/or charging module 122; NOTE: software is intrinsically located in the controller or else it would not function).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Modified Crews to be connected to its UV lights and a controller containing software controlling the UV lights activate when the sensors detect items to be sterilized, as taught by La Porte et al., in order to automate the disinfection of items in an enclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799